Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1, 3-10, 12-15, 17-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, 15) “retrieving, from the memory, the program code, wherein the program code, when executed by the client device, causes the client device to generate the GUI, wherein the GUI comprises: a plurality of cards, each representing a respective information item of the plurality of information items; a plurality of vertical lanes, each representing a respective categorical group of the first plurality of categorical groups, wherein a particular card of the plurality of cards being disposed in a particular vertical lane of the plurality of vertical lanes is indicative of an association between the respective information item represented by the particular card and the respective categorical group represented by the particular vertical lane; and a plurality of horizontal lanes, each representing a respective categorical group of the second plurality of categorical groups, wherein the particular card of 2Application No. 16/915,483 Interview Summary and Response to Final Office Action Mailed December 22, 2020 the plurality of cards being disposed in a particular horizontal lane of the plurality of horizontal lanes is indicative of an association between the respective information item represented by the particular card and the respective categorical group represented by the particular horizontal lane; 
As dependent claims 3-9, 12-14, 17-20 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/31/2021